     Case 4:11-cv-06714-YGR Document 150-1 Filed 06/21/19 Page 1 of 3


 1   THEODORE J. BOUTROUS, JR. (SBN 132099)
     tboutrous@gibsondunn.com
 2   RICHARD J. DOREN (SBN 124666)
     rdoren@gibsondunn.com
 3   DANIEL G. SWANSON (SBN 116556)
     dswanson@gibsondunn.com
 4   MELISSA PHAN (SBN 266880) (admission pending)
     mphan@gibsondunn.com
 5   GIBSON, DUNN & CRUTCHER LLP
     333 South Grand Avenue
 6   Los Angeles, CA 90071-3197
     Telephone: 213.229.7000
 7   Facsimile: 213.229.7520

 8   CYNTHIA E. RICHMAN (D.C. Bar No. 492089; pro hac vice forthcoming)
     crichman@gibsondunn.com
 9   GIBSON, DUNN & CRUTCHER LLP
     1050 Connecticut Avenue, N.W.
10   Washington, DC 20036-5306
     Telephone: 202.955.8500
11   Facsimile: 202.467.0539

12   Attorneys for Defendant APPLE INC.

13                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
14                                OAKLAND DIVISION
15
                                             CASE NO. 4:11-cv-06714-YGR
16   IN RE APPLE IPHONE ANTITRUST            RELATED CASE NOS. 3:19-cv-02852-YGR
     LITIGATION                              (Lawrence v. Apple) and 4:12-cv-05404-YGR
17                                           (Ward v. Apple)

18                                           DECLARATION OF DANIEL G. SWANSON
                                             IN SUPPORT OF ADMINISTRATIVE
19                                           MOTION TO CONSIDER WHETHER CASES
                                             SHOULD BE RELATED PURSUANT TO
20                                           CIVIL L.R. 3-12

21                                           The Honorable Yvonne Gonzalez Rogers
22
     ROBERT PEPPER, on behalf of himself     CASE NO. 4:11-cv-06714-YGR
23   and all others similarly situated,
24                   Plaintiffs,
25         v.
26   APPLE INC.,
27                   Defendant.
28
     Case 4:11-cv-06714-YGR Document 150-1 Filed 06/21/19 Page 2 of 3


 1         I, Daniel G. Swanson, declare and state as follows:

 2             1. I am an attorney duly licensed to practice law before all of the courts of the State

 3   of California and before this Court. I am a partner with the law firm of Gibson, Dunn & Crutcher

 4   LLP, and I am one of the attorneys responsible for representing Apple Inc. in the proposed related

 5   case, Cameron v. Apple Inc., No. 3:19-cv-03074-WHA (N.D. Cal.) (“Cameron”). I make this

 6   declaration in support of Apple’s Administrative Motion to Consider Whether Cases Should Be

 7   Related. I am personally familiar with the matters set forth herein and, if called to testify, I could

 8   and would competently testify thereto.

 9             2. On June 13, 2019, the plaintiff in the Cameron action served its complaint on

10   Apple. Attached as Exhibit A to this declaration is a true and correct copy of the complaint in the

11   Cameron action.

12             3. Apple believes that the Cameron action is “related” to In re Apple iPhone Antitrust

13   Litigation, No. 4:11-cv-06714-YGR (N.D. Cal.) (“Pepper”)—which is pending in this Court—as

14   defined in Civil Local Rule 3-12(a). Attached as Exhibit B to this declaration is a true and correct

15   copy of the Second Amended Complaint in the Pepper action.

16             4. I understand that pursuant to Civil Local Rule 7-11(a), plaintiffs’ counsel in

17   Cameron indicated to Apple’s prior counsel, Latham & Watkins LLP, that it did not believe that

18   the Cameron and Pepper cases meet the related case criteria. On Friday, June 21, 2019, Gibson

19   Dunn contacted plaintiffs’ counsel in Cameron, seeking to confirm its clients’ position. As of the

20   time of this filing, no response was provided.
21             5. Per Civil Local Rule 7-11(a), on Friday, June 21, 2019, counsel for Apple in the
22   Cameron action also contacted counsel for the plaintiffs in the Pepper action to inquire whether
23   the plaintiffs would stipulate to Cameron relating to Pepper. Plaintiffs’ counsel indicated that
24   they were not prepared to take a position on relation of the cases until after reviewing the instant
25   motion.

26         I declare under penalty of perjury under the laws of the United States of America that the

27   foregoing is true and correct.

28
                                                         1
               DECLARATION OF DANIEL G. SWANSON IN SUPPORT OF ADMINISTRATIVE MOTION TO DETERMINE
                                       WHETHER CASES SHOULD BE RELATED
                                             CASE NO. 4:11-cv-06714-YGR
     Case 4:11-cv-06714-YGR Document 150-1 Filed 06/21/19 Page 3 of 3


 1        Executed on June 21, 2019 at St. Gallen, Switzerland.

 2

 3                                                       By: /s/ Daniel G. Swanson
                                                             Daniel G. Swanson
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                     2
            DECLARATION OF DANIEL G. SWANSON IN SUPPORT OF ADMINISTRATIVE MOTION TO DETERMINE
                                    WHETHER CASES SHOULD BE RELATED
                                         CASE NO. 4:11-cv-06714-YGR
